Exhibit 10.5

 

SECURITY AND PLEDGE AGREEMENT

 

SECURITY AND PLEDGE AGREEMENT, dated as of September 7, 2016 (this “Agreement”),
made by Helios and Matheson Analytics Inc., a Delaware corporation, with offices
located at Empire State Building, 350 5th Avenue, New York, New York 10118 (the
“Grantor”), in favor of Hudson Bay Master Fund Ltd, in its capacity as
collateral agent (in such capacity, the “Collateral Agent” as hereinafter
further defined) for the Noteholders (as defined below) party to the Securities
Purchase Agreement, dated as of September 7, 2016 (as amended, modified,
supplemented, extended, renewed, restated or replaced from time to time, the
“Securities Purchase Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, the Grantor and each party listed as a “Buyer” on the Schedule of
Buyers attached to the Securities Purchase Agreement (each a “Buyer” and
collectively, the “Buyers”) are parties to the Securities Purchase Agreement,
pursuant to which the Grantor shall be required to sell, and the Buyers shall
purchase or have the right to purchase, the “Notes” issued pursuant thereto (as
such Notes may be amended, modified, supplemented, extended, renewed, restated
or replaced from time to time in accordance with the terms thereof,
collectively, the “Notes”);

 

WHEREAS, certain Subsidiaries of the Grantor from time to time (each a
“Guarantor” and collectively, the “Guarantors”) may execute and deliver one or
more guarantees (each, a “Guaranty” and collectively, the “Guaranties”) in form
and substance acceptable to and in favor of the Collateral Agent, for the
benefit of itself and the Noteholders (as defined below), with respect to the
Grantor’s obligations under the Securities Purchase Agreement, the Notes and the
other “Transaction Documents” (as defined below);

 

WHEREAS, it is a condition precedent to the Buyers’ obligation to purchase the
Notes issued pursuant to the Securities Purchase Agreement that the Grantor
shall have executed and delivered to the Collateral Agent this Agreement
providing for the grant to the Collateral Agent, for the benefit of the
Noteholders, of a valid, enforceable, and perfected security interest in the
Collateral (as defined herein) to secure all of the Grantor’s obligations under
the Transaction Documents and the Guarantors’ obligations under the Guaranties,
as applicable; and

 

WHEREAS, Grantor has determined that the execution, delivery and performance of
this Agreement directly benefits, and is in the best interest of Grantor.

 

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Buyers to perform under the Securities Purchase
Agreement, Grantor agrees with the Collateral Agent, for the benefit of the
Collateral Agent and the Noteholders, as follows:

 

SECTION 1.     Definitions.

 

(a)     Reference is hereby made to the Securities Purchase Agreement and the
Notes for a statement of the terms thereof. All terms used in this Agreement and
the recitals hereto which are defined in the Securities Purchase Agreement, the
Notes or in the Code, and which are not otherwise defined herein shall have the
same meanings herein as set forth therein; provided that terms used herein which
are defined in the Code on the date hereof shall continue to have the same
meaning notwithstanding any replacement or amendment of the Code except as the
Collateral Agent may otherwise determine.

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     The following terms shall have the respective meanings provided for in
the Code: “Cash Proceeds”, “Chattel Paper”, “Commodity Account”, “Commodity
Contracts”, “Documents”, “Instruments”, “Proceeds”, “Security”, “Record”, and
“Software.”

 

(c)     As used in this Agreement, the following terms shall have the respective
meanings indicated below, such meanings to be applicable equally to both the
singular and plural forms of such terms:

 

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls or is controlled by or is under common control with such Person and any
officer or director of such Person. A Person shall be deemed to be “controlled
by” any other Person if such Person possesses, directly or indirectly, power to
vote 10% or more of the securities (on a fully diluted basis) having ordinary
voting power for the election of directors or managers or power to direct or
cause the direction of the management and policies of such Person, whether by
contract or otherwise.

 

“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code, 11
U.S.C §§ 101 et seq. (or other applicable bankruptcy, insolvency or similar
laws).

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to remain
closed.

 

“Buyer” or “Buyers” shall have the meaning set forth in the recitals hereto.

 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock (including, without
limitation, any warrants, options, rights or other securities exercisable or
convertible into equity interests or securities of such Person), and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership or other equity interests of such Person.

 

“Code” means Articles 8 or 9 of the Uniform Commercial Code as in effect from
time to time in the State of New York; provided that, if perfection or the
effect of perfection or non-perfection or the priority of any security interest
in any Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “Code” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.

 

“Collateral” shall have the meaning set forth in Section 2(a) of this Agreement.

 

“Collateral Agent” shall have the meaning set forth in the preamble hereto.

 

“Event of Default” shall have the meaning set forth in Section 4(a) of the
Notes.

 

“GAAP” means U.S. generally accepted accounting principles consistently applied.

 

 
2

--------------------------------------------------------------------------------

 

 

“Governmental Authority” means any nation or government, any Federal, state,
city, town, municipality, county, local, foreign or other political subdivision
thereof or thereto and any department, commission, board, bureau,
instrumentality, agency or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

 

“Guaranteed Obligations” shall have the meaning set forth in Section 2 of each
Guaranty.

 

“Guarantor” or “Guarantors” shall have the meaning set forth in the recitals
hereto.

 

“Guaranty” or “Guaranties” shall have the meaning set forth in the recitals
hereto.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other bankruptcy or
insolvency law, assignments for the benefit of creditors, formal or informal
moratoria, compositions, or extensions generally with creditors, or proceedings
seeking reorganization, arrangement, or other similar relief.

 

“Lien” means any mortgage, lien, pledge, charge, security interest, adverse
claim or other encumbrance upon or in any property or assets.

 

“Notes” shall have the meaning set forth in the recitals hereto.

 

“Noteholders” means, at any time, the holders of the Notes at such time.

 

“Obligations” shall have the meaning set forth in Section 3 of this Agreement.

 

“Paid in Full” or “Payment in Full” means the indefeasible payment in full in
cash of all of the Obligations.

 

“Perfection Requirement” or “Perfection Requirements” shall have the meaning set
forth in Section 4(h) of this Agreement.

 

“Person” means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.

 

“Pledged Entities” means each of (x) HMNY Zone Loan LLC, a Delaware limited
liability company and a wholly-owned Subsidiary of the Grantor (“NewSub”) and
(y) any direct or indirect subsidiary of NewSub.

 

“Pledged Equity” means all of Grantor’s right, title and interest in all of the
Capital Stock of the Pledged Entities now or hereafter owned by Grantor,
regardless of class or designation, including all substitutions therefor and
replacements thereof, all proceeds thereof and all rights relating thereto, also
including any certificates representing the Capital Stock, the right to receive
any certificates representing any of the Capital Stock, all warrants, options,
share appreciation rights and other rights, contractual or otherwise, in respect
thereof, and the right to receive dividends, distributions of income, profits,
surplus, or other compensation by way of income or liquidating distributions, in
cash or in kind, and cash, instruments, and other property from time to time
received, receivable, or otherwise distributed in respect of or in addition to,
in substitution of, on account of, or in exchange for any or all of the
foregoing.

 

 
3

--------------------------------------------------------------------------------

 

 

“Pledged Operating Agreements” means all of each Grantor’s rights, powers and
remedies under the limited liability company operating agreements of each of the
Pledged Entities that are limited liability companies, as may be amended,
modified, supplemented, extended, renewed, restated or replaced from time to
time.

 

“Pledged Partnership Agreements” means all of each Grantor’s rights, powers, and
remedies under the partnership agreements of each of the Pledged Entities that
are partnerships, as may be amended, modified, supplemented, extended, renewed,
restated or replaced from time to time. “Securities Purchase Agreement” shall
have the meaning set forth in the recitals hereto.

 

“Subsidiary” means any Person in which a Grantor directly or indirectly, (i)
owns any of the outstanding Capital Stock or holds any equity or similar
interest of such Person or (ii) controls or operates all or any part of the
business, operations or administration of such Person, and all of the foregoing,
collectively, “Subsidiaries”.

 

SECTION 2.        Grant of Security Interest.

 

(a)           As collateral security for the due and punctual payment and
performance all of the Obligations, as and when due, Grantor hereby pledges and
assigns to the Collateral Agent, for itself and for the benefit of the
Noteholders, and grants to the Collateral Agent, for itself and for the benefit
of the Noteholders, a continuing security interest in the following
(collectively, the “Collateral”):

 

(i)       the Investor Notes;

 

(ii)      the Pledged Equity, the Pledged Operating Agreements and the Pledged
Partnership Agreements;

 

(iii)     all proceeds, products, offspring, accessions, rents, profits, income,
benefits, substitutions and replacements of and to any of the property of
Grantor described in the preceding clauses of this Section 2(a) (including,
without limitation, any proceeds of insurance thereon and all causes of action,
claims and warranties now or hereafter held by Grantor in respect of any of the
items listed above), and all books, correspondence, files and other Records,
including, without limitation, all tapes, desks, cards, Software, data and
computer programs in the possession or under the control of Grantor or any other
Person from time to time acting for Grantor, in each case, to the extent of
Grantor’s rights therein, that at any time evidence or contain information
relating to any of the property described in the preceding clauses of this
Section 2(a) or are otherwise necessary or helpful in the collection or
realization thereof; and

 

(iv)     all Proceeds, including all Cash Proceeds and Noncash Proceeds, and
products of any and all of the foregoing Collateral;

 

in each case howsoever Grantor’s interest therein may arise or appear (whether
by ownership, security interest, claim or otherwise).

 

 
4

--------------------------------------------------------------------------------

 

 

(b)     In addition, to secure the prompt and complete payment, performance and
observance of the Obligations and in order to induce the Buyers as aforesaid,
Grantor hereby grants to the Collateral Agent, for itself and for the ratable
benefit of the Noteholders, a right of set-off against the property of Grantor
held by the Collateral Agent, for itself and for the ratable benefit of the
Noteholders, consisting of property described above in Section 2(a) now or
hereafter in the possession or custody of or in transit to the Collateral Agent,
for any purpose, including safekeeping, collection or pledge, for the account of
Grantor, or as to which Grantor may have any right or power; provided that such
right shall only to be exercised after an Event of Default has occurred and is
continuing.

 

SECTION 3.     Security for Obligations. The security interest created hereby in
the Collateral constitutes continuing collateral security for all of the
following obligations, whether direct or indirect, absolute or contingent, and
whether now existing or hereafter incurred (collectively, the “Obligations”):

 

(a)      (i) the payment by the Grantor, as and when due and payable (by
scheduled maturity, required prepayment, acceleration, demand or otherwise), of
all amounts from time to time owing by it in respect of the Securities Purchase
Agreement, this Agreement, the Notes and the other Transaction Documents, and
(ii) in the case of the Guarantors, the payment by such Guarantors, as and when
due and payable of all Guaranteed Obligations under the Guaranties, including,
without limitation, in both cases, (A) all principal of, interest, make-whole
and other amounts on the Notes (including, without limitation, all interest,
make-whole and other amounts that accrues after the commencement of any
Insolvency Proceeding of Grantor, whether or not the payment of such interest is
enforceable or is allowable in such Insolvency Proceeding), and (B) all fees,
interest, premiums, penalties, contract causes of action, costs, commissions,
expense reimbursements, indemnifications and all other amounts due or to become
due under this Agreement or any of the Transaction Documents; and

 

(b)     the due performance and observance by Grantor of all of its other
obligations from time to time existing in respect of any of the Transaction
Documents, including without limitation, with respect to any conversion or
redemption rights of the Noteholders under the Notes.

 

SECTION 4.     Representations and Warranties. Grantor represents and warrants
as follows:

 

(a)     Schedule I hereto sets forth (i) the exact legal name of Grantor, and
(ii) the state of incorporation, organization or formation and the
organizational identification number of Grantor in such state. The information
set forth in Schedule I hereto with respect to Grantor is true and accurate in
all respects. Grantor has not previously changed its name (or operated under any
other name), jurisdiction of organization or organizational identification
number from those set forth in Schedule I hereto except as disclosed in Schedule
I hereto.

 

(b)     There is no pending or, to its knowledge, written notice threatening any
action, suit, proceeding or claim affecting Grantor before any Governmental
Authority or any arbitrator, or any order, judgment or award issued by any
Governmental Authority or arbitrator, in each case, that may adversely affect
the grant by Grantor, or the perfection, of the security interest purported to
be created hereby in the Collateral, or the exercise by the Collateral Agent of
any of its rights or remedies hereunder.

 

 
5

--------------------------------------------------------------------------------

 

 

(c)     All Federal, state and local tax returns and other reports required by
applicable law to be filed by Grantor have been filed, or extensions have been
obtained, and all taxes, assessments and other governmental charges imposed upon
Grantor or any property of Grantor (including, without limitation, all federal
income and social security taxes on employees’ wages) and which have become due
and payable on or prior to the date hereof have been paid, except to the extent
contested in good faith by proper proceedings which stay the imposition of any
penalty, fine or Lien resulting from the non-payment thereof and with respect to
which adequate reserves have been set aside for the payment thereof in
accordance with GAAP.

 

(d)     Grantor’s principal place of business and chief executive office, the
place where Grantor keeps its Records concerning the Collateral are located and
will continue to be located at the addresses specified therefor in Schedule III
hereto.

 

(e)     Set forth in Schedule II hereto is a complete and correct list of each
trade name used by Grantor and the name of, and each trade name used by, each
Person from which Grantor has acquired any substantial part of the Collateral.

 

(f)     Grantor is and will be at all times the sole and exclusive owner of the
Collateral pledged by Grantor hereunder free and clear of any Liens, except for
Permitted Liens thereon. No effective financing statement or other instrument
similar in effect covering all or any part of the Collateral is on file in any
recording or filing office except such as (i) may have been filed in favor of
the Collateral Agent and/or the Noteholders relating to this Agreement or the
other Transaction Documents, and (ii) are securing Permitted Liens as of the
date hereof and disclosed on Schedule VI hereto.

 

(g)     The exercise by the Collateral Agent of any of its rights and remedies
hereunder will not contravene any law or any contractual restriction binding on
or otherwise affecting Grantor or any of its properties and will not result in
or require the creation of any Lien, upon or with respect to any of its
properties.

 

(h)     No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority, is required for (i) the grant by
Grantor, or the perfection, of the security interest purported to be created
hereby in the Collateral, or (ii) the exercise by the Collateral Agent of any of
its rights and remedies hereunder, except for (A) the filing under the Code as
in effect in the applicable jurisdiction of the financing statements described
in Schedule V hereto, all of which financing statements have been duly filed and
are in full force and effect, (B) with respect to the Investor Notes, to be
delivered to and held by or on behalf of the Collateral Agent pursuant hereto in
suitable form for transfer by delivery or accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to the Collateral Agent (subclauses (A) and (B) each a “Perfection
Requirement” and collectively, the “Perfection Requirements”).

 

(i)     This Agreement creates in favor of the Collateral Agent a legal, valid
and enforceable security interest in the Collateral, as security for the
Obligations. The performance of the Perfection Requirements results in the
perfection of such security interest in the Collateral. Such security interest
is (or in the case of Collateral in which Grantor obtains rights after the date
hereof, will be), subject only to Permitted Liens and the Perfection
Requirements, a first priority, valid, enforceable and perfected security
interests in the Collateral. Such recordings and filings and all other action
necessary to perfect and protect such security interest have been duly taken
(and, in the case of Collateral in which Grantor obtains rights after the date
hereof, will be duly taken), except for the Collateral Agent’s having possession
of all Documents, Chattel Paper, Instruments and cash constituting Collateral
after the date hereof and the other actions, filings and recordations described
above, including the Perfection Requirements.

 

 
6

--------------------------------------------------------------------------------

 

 

(j)     All of the Pledged Equity is presently owned by Grantor as set forth in
Schedule IV, and is presently represented by the certificates listed on Schedule
IV hereto (if applicable). As of the date hereof, there are no existing options,
warrants, calls or commitments of any character whatsoever relating to the
Pledged Equity other than as contemplated and permitted by the Transaction
Documents. Grantor is the sole holder of record and the sole beneficial owner of
the Pledged Equity. None of the Pledged Equity has been issued or transferred in
violation of the securities registration, securities disclosure or similar laws
of any jurisdiction to which such issuance or transfer may be subject. The
Pledged Equity constitutes 100% of the issued and outstanding shares of Capital
Stock of the Pledged Entities.

 

(k)     Grantor (i) is a corporation, duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation, (ii) has
all requisite corporate power and authority to conduct its business as now
conducted and as presently contemplated and to execute and deliver this
Agreement and each other Transaction Document to which Grantor is a party, and
to consummate the transactions contemplated hereby and thereby and (iii) is duly
qualified to do business and is in good standing in each jurisdiction in which
the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary, except where the
failure to be so qualified would not result in a Material Adverse Effect.

 

(l)     The execution, delivery and performance by Grantor of this Agreement and
each other Transaction Document to which Grantor is a party (i) have been duly
authorized by all necessary corporate action, (ii) do not and will not
contravene its charter or by-laws, as applicable, or any applicable law or any
contractual restriction binding on Grantor or its properties, (iii) do not and
will not result in or require the creation of any Lien (other than pursuant to
any Transaction Document) upon or with respect to any of its assets or
properties, and (iv) do not and will not result in any default, noncompliance,
suspension, revocation, impairment, forfeiture or nonrenewal of any material
permit, license, authorization or approval applicable to it or its operations or
any of its assets or properties.

 

(m)     This Agreement and each of the other Transaction Documents to which
Grantor is or will be a party, when delivered, will be, a legal, valid and
binding obligation of Grantor, enforceable against Grantor in accordance with
its terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, suretyship or other similar
laws and equitable principles (regardless of whether enforcement is sought in
equity or at law).

 

(n)     There are no conditions precedent to the effectiveness of this Agreement
that have not been satisfied or waived.

 

 
7

--------------------------------------------------------------------------------

 

 

SECTION 5.     Covenants as to the Collateral. So long as any of the Obligations
shall remain outstanding, unless the Collateral Agent shall otherwise consent in
writing:

 

(a)         Further Assurances. Grantor will, at its expense, at any time and
from time to time, promptly execute and deliver all further instruments and
documents and take all further action that the Collateral Agent may reasonably
request in order to: (i) perfect and protect the security interest of the
Collateral Agent created hereby; (ii) enable the Collateral Agent to exercise
and enforce its rights and remedies hereunder in respect of the Collateral; or
(iii) otherwise effect the purposes of this Agreement, including, without
limitation: (A) at the request of the Collateral Agent, marking each of its
Records pertaining to the Collateral with a legend, in form and substance
satisfactory to the Collateral Agent, indicating that such Collateral is subject
to the security interest created hereby, (B) delivering and pledging to the
Collateral Agent the Investor Notes and the Pledged Equity (if certificated),
duly endorsed and accompanied by executed instruments of transfer or assignment,
all in form and substance satisfactory to the Collateral Agent, (C) executing
and filing (to the extent, if any, that Grantor’s signature is required thereon)
or authenticating the filing of, such financing or continuation statements, or
amendments thereto, as may be necessary or that the Collateral Agent may
reasonably request in order to perfect and preserve the security interest
created hereby, (D) furnishing to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral in each case as the
Collateral Agent may reasonably request, all in reasonable detail, (E) if any
Collateral shall be in the possession of a third party, notifying such Person of
the Collateral Agent’s security interest created hereby and obtaining a written
acknowledgment from such Person, in form and substance reasonably satisfactory
to the Collateral Agent, that such Person holds possession of the Collateral for
the benefit of the Collateral Agent (for the benefit the Noteholders), and
(F) taking all actions required by the Code or by other law, as applicable, in
any relevant Code jurisdiction, or by other law as applicable in any foreign
jurisdiction.

 

(b)          Location of Collateral. Grantor will keep the Collateral (i) at the
locations specified therefor on Schedule III hereto, or (ii) at such other
locations set forth on Schedule III and with respect to which the Collateral
Agent has filed financing statements and otherwise fully perfected its Liens
thereon, or (iii) at such other locations in the United States, provided that 30
days prior to any change in the location of any Collateral to such other
location, or upon the acquisition of any Collateral to be kept at such other
locations, the Grantors shall give the Collateral Agent written notice thereof
and deliver to the Collateral Agent a new Schedule III indicating such new
locations and such other written statements and schedules as the Collateral
Agent may require.

 

(c)           Insurance.

 

(i)     Grantor will, at its own expense, maintain insurance (including, without
limitation, comprehensive general liability, hazard, rent and business
interruption insurance) with respect to its properties (including all real
properties leased or owned by it) and business, in such amounts and covering
such risks, in such form and with responsible and reputable insurance companies
or associations as is required by any Governmental Authority having jurisdiction
with respect thereto or as is carried generally in accordance with sound
business practice by companies in similar businesses similarly situated and in
any event, in amount, adequacy and scope reasonably satisfactory to the
Collateral Agent.

 

 
8

--------------------------------------------------------------------------------

 

 

(ii)     To the extent requested by the Collateral Agent at any time and from
time to time, each such policy for liability insurance shall provide for all
losses to be paid on behalf of the Collateral Agent and Grantor as their
respective interests may appear, and each policy for property damage insurance
shall provide for all losses to the Collateral to be adjusted with, and paid
directly to, the Collateral Agent. In addition to and without limiting the
foregoing, to the extent requested by the Collateral Agent at any time and from
time to time, each such policy shall in addition (A) name the Collateral Agent
as an additional insured party and/or loss payee, as applicable, thereunder
(without any representation or warranty by or obligation upon the Collateral
Agent) as its interests may appear, (B) contain an agreement by the insurer that
any loss thereunder shall be payable to the Collateral Agent on its own account
notwithstanding any action, inaction or breach of representation or warranty by
Grantor, (C) provide that there shall be no recourse against the Collateral
Agent for payment of premiums or other amounts with respect thereto, and (D)
provide that at least 30 days’ prior written notice of cancellation, lapse,
expiration or other adverse change shall be given to the Collateral Agent by the
insurer. Grantor will, if so requested by the Collateral Agent, deliver to the
Collateral Agent original or duplicate policies of such insurance (including
certificates demonstrating compliance with this Section 5(c)) and, as often as
the Collateral Agent may reasonably request, a report of a reputable insurance
broker with respect to such insurance. Grantor will also, at the request of the
Collateral Agent, execute and deliver instruments of assignment of such
insurance policies and cause the respective insurers to acknowledge notice of
such assignment.

 

(iii)     Reimbursement under any liability insurance maintained by Grantor
pursuant to this Section 5(c) may be paid directly to the Person who shall have
incurred liability covered by such insurance.

 

(iv)     Notwithstanding anything to the contrary herein, following and during
the continuance of an Event of Default, all insurance payments in respect of the
Collateral shall be paid to the Collateral Agent and applied as specified in
Section 7(b) hereof.

 

(d)          Grantor will (A) give the Collateral Agent at least 30 days’ prior
written notice of any change in Grantor’s name, identity or organizational
structure, (B) maintain its jurisdiction of incorporation, organization or
formation as set forth in Schedule I hereto, (C) immediately notify the
Collateral Agent upon obtaining an organizational identification number, if on
the date hereof Grantor did not have such identification number, and (D) keep
adequate records concerning the Collateral and permit representatives of the
Collateral Agent during normal business hours on reasonable notice to Grantor,
to inspect and make abstracts from such records.

 

(e)          Transfers and Other Liens.

 

(i)     Except as otherwise expressly permitted in the other Transaction
Documents, Grantor shall not, directly or indirectly, sell, lease, license,
assign, transfer, spin-off, split-off, close, convey or otherwise dispose of any
Collateral whether in a single transaction or a series of related transactions.

 

(ii)     Except as permitted under Section 13(e) of the Notes, Grantor shall
not, directly or indirectly, redeem, repurchase or declare or pay any cash
dividend or distribution on any of its Capital Stock.

 

(iii)     Grantor shall not enter into, renew, extend or be a party to, any
transaction or series of related transactions (including, without limitation,
the purchase, sale, lease, transfer or exchange of property or assets of any
kind or the rendering of services of any kind) with any Affiliate, except (A)
transactions approved by a majority of the Grantor’s independent directors and a
Majority in Interest (as defined in the Notes) and (B) transactions in the
ordinary course of business in a manner and to an extent consistent with past
practice and necessary or desirable for the prudent operation of its business,
for fair consideration and on terms no less favorable to it than would be
obtainable in a comparable arm’s length transaction with a Person that is not an
Affiliate thereof, provided that the foregoing shall in no way limit or prevent
the Grantor from consummating the Reserve Amount Forgiveness (as defined in the
Merger Agreement).

 

 
9

--------------------------------------------------------------------------------

 

 

(iv)     Grantor will not create, suffer to exist or grant any Lien upon or with
respect to any Collateral other than a Permitted Lien.

 

(f)          Control. Grantor hereby agrees to take any or all action that may
be necessary or that the Collateral Agent may reasonably request in order for
the Collateral Agent to obtain “control” in accordance with Section 9-105
through 9-107 of the Code with respect to the following Collateral: (i) Pledged
Equity and (ii) Investor Notes.

 

(g)         Inspection and Reporting. Grantor shall permit the Collateral Agent,
or any agent or representatives thereof or such professionals or other Persons
as the Collateral Agent may designate (at Grantor’s sole cost and expense) to
examine and make copies of and abstracts from Grantor’s records and books of
account relating to the Collateral. Grantor shall also permit the Collateral
Agent, or any agent or representatives thereof or such attorneys, accountants or
other professionals or other Persons as the Collateral Agent may designate to
discuss Grantor’s affairs, finances and accounts with any of its directors,
officers, managerial employees, independent accountants or any of its other
representatives.

 

(h)         Article 8 Opt Out. Grantor shall not take any action to cause any
Capital Stock issued by NewSub to be or become a “security” within the meaning
of, or to be governed by Article 8 of the Code as in effect under the laws of
any state having jurisdiction and shall not cause or permit the NewSub to “opt
in” or to take any other action seeking to establish any such Capital Stock as a
“security” or to become certificated unless certificates evidencing such Capital
Stock are pledged and delivered to the Collateral Agent, together with all
assignments separate from certificate and other documents as the Collateral
Agent shall reasonably request.

 

(i)         New Subsidiaries. Simultaneously with the acquisition or formation
of each New Subsidiary (as defined in the Notes) of any Pledged Entity, Grantor
shall cause such New Subsidiary to execute, and deliver to each Noteholder, all
Security Documents as requested by the Collateral Agent or the Required Holders,
as applicable. Grantor shall also deliver to the Collateral Agent an opinion of
counsel to such New Subsidiary that is reasonably satisfactory to the Collateral
Agent and the Required Holders covering such legal matters with respect to such
New Subsidiary becoming a guarantor of the Company’s obligations, executing and
delivering the Security Document and any other matters that the Collateral Agent
or the Required Holders may reasonably request. The Company shall deliver, or
cause the applicable Subsidiary to deliver to the Collateral Agent, each of the
physical stock certificates of such New Subsidiary, along with undated stock
powers for each such certificates, executed in blank (or, if any such shares of
capital stock are uncertificated, confirmation and evidence reasonably
satisfactory to the Collateral Agent and the Required Holders that the security
interest in such uncertificated securities has been transferred to and perfected
by the Collateral Agent, in accordance with Sections 8-313, 8-321 and 9-115 of
the Uniform Commercial Code or any other similar or local or foreign law that
may be applicable).

 

 
10

--------------------------------------------------------------------------------

 

 

SECTION 6.     Additional Provisions Concerning the Collateral.

 

(a)     To the maximum extent permitted by applicable law, and for the purpose
of taking any action that the Collateral Agent may deem necessary or advisable
to accomplish the purposes of this Agreement, Grantor hereby (i) authorizes the
Collateral Agent to execute any such agreements, instruments or other documents
in Grantor’s name and to file such agreements, instruments or other documents in
Grantor’s name and in any appropriate filing office, (ii) authorizes the
Collateral Agent at any time and from time to time to file, one or more
financing or continuation statements, and amendments thereto, relating to the
Collateral (including, without limitation, any such financing statements that
(A) describe or identify the Collateral by type or in any other manner as the
Collateral Agent may determine regardless of whether any particular asset of
Grantor falls within the scope of Article 9 of the Code or whether any
particular asset of Grantor constitutes part of the Collateral, and (B) contain
any other information required by Part 5 of Article 9 of the Code for the
sufficiency or filing office acceptance of any financing statement, continuation
statement or amendment, including, without limitation, whether Grantor is an
organization, the type of organization and any organizational identification
number issued to Grantor) and (iii) ratifies such authorization to the extent
that the Collateral Agent has filed any such financing or continuation
statements, or amendments thereto, prior to the date hereof. A photocopy or
other reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law.

 

(b)     Grantor hereby irrevocably appoints the Collateral Agent as its
attorney-in-fact and proxy, with full authority in the place and stead of
Grantor and in the name of Grantor or otherwise, from time to time in the
Collateral Agent’s discretion, to take any action and to execute any instrument
which the Collateral Agent may deem necessary or advisable to accomplish the
purposes of this Agreement, including, without limitation, (i) to obtain and
adjust insurance required to be paid to the Collateral Agent pursuant to Section
5(c) hereof, (ii) to ask, demand, collect, sue for, recover, compound, receive
and give acquittance and receipts for moneys due and to become due under or in
respect of any Collateral, (iii) to receive, endorse, and collect any drafts or
other instruments, documents and chattel paper in connection with clauses (i) or
(ii) above, (iv) to file any claims or take any action or institute any
proceedings which the Collateral Agent may deem necessary or desirable for the
collection of any Collateral or otherwise to enforce the rights of the
Collateral Agent and the Noteholders with respect to any Collateral, and (v) to
execute assignments, licenses and other documents to enforce the rights of the
Collateral Agent and the Noteholders with respect to any Collateral. This power
is coupled with an interest and is irrevocable until all of the Obligations are
Paid in Full.

 

(c)     Grantor hereby releases the Collateral Agent from any claims, causes of
action and demands at any time arising out of or with respect to any actions
taken or omitted to be taken by the Collateral Agent under the powers of
attorney granted herein other than actions taken or omitted to be taken through
the Collateral Agent’s gross negligence or willful misconduct, as determined by
a final determination of a court of competent jurisdiction.

 

(d)     If Grantor fails to perform any agreement or obligation contained
herein, the Collateral Agent may itself perform, or cause performance of, such
agreement or obligation, in the name of Grantor or the Collateral Agent, and the
expenses of the Collateral Agent incurred in connection therewith shall be
payable by Grantor pursuant to Section 8 hereof and shall be secured by the
Collateral.

 

(e)     The powers conferred on the Collateral Agent hereunder are solely to
protect its interest in the Collateral and shall not impose any duty upon it to
exercise any such powers. Except for the safe custody of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Collateral Agent shall have no duty as to any Collateral or as to the taking of
any necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral.

 

 
11

--------------------------------------------------------------------------------

 

 

(f)          Anything herein to the contrary notwithstanding (i)  Grantor shall
remain liable with respect to any of the Collateral to the extent set forth
therein to perform all of its obligations thereunder to the same extent as if
this Agreement had not been executed, (ii) the exercise by the Collateral Agent
of any of its rights hereunder shall not release Grantor from any of its
obligations in respect of the Collateral, and (iii) the Collateral Agent shall
not have any obligation or liability by reason of this Agreement with respect to
any of the Collateral, nor shall the Collateral Agent be obligated to perform
any of the obligations or duties of Grantor thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.

 

(g)          As long as no Event of Default shall have occurred and be
continuing and until written notice shall be given to the Grantor:

 

(i)          Grantor shall have the right, from time to time, to vote and give
consents with respect to the Pledged Equity, or any part thereof for all
purposes not inconsistent with the provisions of this Agreement, the Securities
Purchase Agreement or any other Transaction Document; provided, however, that no
vote shall be cast, and no consent shall be given or action taken, which would
have the effect of impairing the position or interest of the Collateral Agent in
respect of the Pledged Equity or which would authorize, effect or consent to
(unless and to the extent expressly permitted by the Securities Purchase
Agreement):

 

(A)      the dissolution or liquidation, in whole or in part, of a Pledged
Entity;

 

(B)      the consolidation or merger of a Pledged Entity with any other Person;

 

(C)      the sale, disposition or encumbrance of all or substantially all of the
assets of a Pledged Entity, except for Liens in favor of the Collateral Agent;

 

(D)      any change in the authorized number of shares, the stated capital or
the authorized share capital of a Pledged Entity or the issuance of any
additional shares of its Capital Stock; or

 

(E)      the alteration of the voting rights with respect to the Capital Stock
of a Pledged Entity.

 

(h)           (i)           Grantor shall be entitled, from time to time, to
collect and receive for its own use all cash dividends and interest paid in
respect of the Pledged Equity to the extent not in violation of the Securities
Purchase Agreement other than any and all: (A) dividends and interest paid or
payable other than in cash in respect of any Pledged Equity, and instruments and
other property received, receivable or otherwise distributed in respect of, or
in exchange for, any Pledged Equity; (B) dividends and other distributions paid
or payable in cash in respect of any Pledged Equity in connection with a partial
or total liquidation or dissolution or in connection with a reduction of
capital, capital surplus or paid-in capital of a Pledged Entity; and (C) cash
paid, payable or otherwise distributed, in respect of principal of, or in
redemption of, or in exchange for, any Pledged Equity; provided, however, that
until actually paid all rights to such distributions shall remain subject to the
Lien created by this Agreement; and

 

 
12

--------------------------------------------------------------------------------

 

 

(ii)     all dividends and interest (other than such cash dividends and interest
as are permitted to be paid to Grantor in accordance with clause (i) above) and
all other distributions in respect of any of the Pledged Equity, whenever paid
or made, shall be delivered to the Collateral Agent to hold as Pledged Equity
and shall, if received by Grantor, be received in trust for the benefit of the
Collateral Agent (for the benefit the Noteholders), be segregated from the other
property or funds of Grantor, and be forthwith delivered to the Collateral Agent
as Pledged Equity in the same form as so received (with any necessary
endorsement).

 

SECTION 7.     Remedies Upon Event of Default; Application of Proceeds. If any
Event of Default shall have occurred and be continuing:

 

(a)      The Collateral Agent may exercise in respect of the Collateral, in
addition to any other rights and remedies provided for herein, in any other
Transaction Document or otherwise available to it, all of the rights and
remedies of a secured party upon default under the Code (whether or not the Code
applies to the affected Collateral), and also may (i) take absolute control of
the Collateral, including, without limitation, transfer into the Collateral
Agent’s name or into the name of its nominee or nominees (to the extent the
Collateral Agent has not theretofore done so) and thereafter receive, for the
benefit of the Noteholders, all payments made thereon, give all consents,
waivers and ratifications in respect thereof and otherwise act with respect
thereto as though it were the outright owner thereof, (ii) require Grantor to,
and Grantor hereby agrees that it will at its expense and upon request of the
Collateral Agent forthwith, assemble all or part of its respective Collateral as
directed by the Collateral Agent and make it available to the Collateral Agent
at a place or places to be designated by the Collateral Agent that is reasonably
convenient to both parties, and the Collateral Agent may enter into and occupy
any premises owned or leased by Grantor where the Collateral or any part thereof
is located or assembled for a reasonable period in order to effectuate the
Collateral Agent’s rights and remedies hereunder or under law, without
obligation to Grantor in respect of such occupation, and (iii) without notice
except as specified below and without any obligation to prepare or process the
Collateral for sale, (A) sell the Collateral or any part thereof in one or more
parcels at public or private sale (including, without limitation, by credit
bid), at any of the Collateral Agent’s offices or elsewhere, for cash, on credit
or for future delivery, and at such price or prices and upon such other terms as
the Collateral Agent may deem commercially reasonable and/or (B) lease, license
or dispose of the Collateral or any part thereof upon such terms as the
Collateral Agent may deem commercially reasonable. Grantor agrees that, to the
extent notice of sale or any other disposition of its respective Collateral
shall be required by law, at least ten (10) days’ notice to Grantor of the time
and place of any public sale or the time after which any private sale or other
disposition of its respective Collateral is to be made shall constitute
reasonable notification. The Collateral Agent shall not be obligated to make any
sale or other disposition of any Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. Grantor hereby waives any claims against the Collateral Agent and the
Noteholders arising by reason of the fact that the price at which its respective
Collateral may have been sold at a private sale was less than the price which
might have been obtained at a public sale or was less than the aggregate amount
of the Obligations, even if the Collateral Agent accepts the first offer
received and does not offer such Collateral to more than one offeree, and waives
all rights that Grantor may have to require that all or any part of such
Collateral be marshaled upon any sale (public or private) thereof. Grantor
hereby acknowledges that (i) any such sale of its respective Collateral by the
Collateral Agent shall be made without warranty, (ii) the Collateral Agent may
specifically disclaim any warranties of title, possession, quiet enjoyment or
the like, and (iii) such actions set forth in clauses (i) and (ii) above shall
not adversely affect the commercial reasonableness of any such sale of
Collateral.

 

 
13

--------------------------------------------------------------------------------

 

 

(b)     Any cash held by the Collateral Agent as Collateral and all Cash
Proceeds received by the Collateral Agent in respect of any sale or disposition
of or collection from, or other realization upon, all or any part of the
Collateral shall be applied as follows (subject to the provisions of the
Securities Purchase Agreement): first, to pay any fees, indemnities or expense
reimbursements then due to the Collateral Agent (including those described in
Section 8 hereof); second, to pay any fees, indemnities or expense
reimbursements then due to the Noteholders, on a pro rata basis; third to pay
interest due under the Notes owing to the Noteholders, on a pro rata basis;
fourth, to pay or prepay principal in respect of the Notes, whether or not then
due, owing to the Noteholders, on a pro rata basis; fifth, to pay or prepay any
other Obligations, whether or not then due, in such order and manner as the
Collateral Agent shall elect, consistent with the provisions of the Securities
Purchase Agreement. Any surplus of such cash or Cash Proceeds held by the
Collateral Agent and remaining after the Payment in Full of all of the
Obligations shall be paid over to whomsoever shall be lawfully entitled to
receive the same or as a court of competent jurisdiction shall direct.

 

(c)     In the event that the proceeds of any such sale, disposition, collection
or realization are insufficient to pay all amounts to which the Collateral Agent
and the Noteholders are legally entitled, Grantor shall be, jointly and
severally, liable for the deficiency, together with interest thereon at the
highest rate specified in the Notes for interest on overdue principal thereof or
such other rate as shall be fixed by applicable law, together with the costs of
collection and the reasonable fees, costs, expenses and other charges of any
attorneys employed by the Collateral Agent to collect such deficiency.

 

(d)     To the extent that applicable law imposes duties on the Collateral Agent
to exercise remedies in a commercially reasonable manner, Grantor acknowledges
and agrees that it is commercially reasonable for the Collateral Agent (i) to
fail to incur expenses deemed significant by the Collateral Agent to prepare
Collateral for disposition, (ii) to fail to obtain third party consents for
access to Collateral to be disposed of, or to obtain or, if not required by
other law, to fail to obtain governmental or third party consents for the
collection or disposition of Collateral to be collected or disposed of, (iii) to
fail to exercise collection remedies against any Persons obligated on Collateral
or to remove Liens on or any adverse claims against Collateral, (iv) to exercise
collection remedies against any Persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as Grantor, for
expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature, (viii)
to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Collateral Agent
against risks of loss, collection or disposition of Collateral or to provide to
the Collateral Agent a guaranteed return from the collection or disposition of
Collateral, or (xii) to the extent deemed appropriate by the Collateral Agent,
to obtain the services of brokers, investment bankers, consultants, attorneys
and other professionals to assist the Collateral Agent in the collection or
disposition of any of the Collateral. Grantor acknowledges that the purpose of
this section is to provide non-exhaustive indications of what actions or
omissions by the Collateral Agent would be commercially reasonable in the
Collateral Agent’s exercise of remedies against the Collateral and that other
actions or omissions by the Collateral Agent shall not be deemed commercially
unreasonable solely on account of not being indicated in this section. Without
limitation upon the foregoing, nothing contained in this section shall be
construed to grant any rights to Grantor or to impose any duties on the
Collateral Agent that would not have been granted or imposed by this Agreement
or by applicable law in the absence of this section.

 

 
14

--------------------------------------------------------------------------------

 

 

(e)     The Collateral Agent shall not be required to marshal any present or
future collateral security (including, but not limited to, this Agreement and
the Collateral) for, or other assurances of payment of, the Obligations or any
of them or to resort to such collateral security or other assurances of payment
in any particular order, and all of the Collateral Agent’s rights hereunder and
in respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights, however existing or arising. To
the extent that Grantor lawfully may, Grantor hereby agrees that it will not
invoke any law relating to the marshaling of collateral which might cause delay
in or impede the enforcement of the Collateral Agent’s rights under this
Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, Grantor hereby irrevocably waives the benefits
of all such laws.

 

SECTION 8.     Indemnity and Expenses.

 

(a)     Grantor agrees, jointly and severally, to defend, protect, indemnify and
hold the Collateral Agent and each of the Noteholders harmless from and against
any and all claims, damages, losses, liabilities, obligations, penalties, fees,
costs and expenses (including, without limitation, reasonable legal fees, costs,
expenses, and disbursements of such Person’s counsel) to the extent that they
arise out of or otherwise result from this Agreement (including, without
limitation, enforcement of this Agreement), except to the extent resulting from
such Person’s gross negligence or willful misconduct, as determined by a final
judgment of a court of competent jurisdiction no longer subject to appeal.

 

(b)     Grantor agrees, jointly and severally, to pay to the Collateral Agent
upon demand the amount of any and all costs and expenses, including the
reasonable fees, costs, expenses and disbursements of counsel for the Collateral
Agent and of any experts and agents (including, without limitation, any
collateral trustee which may act as agent of the Collateral Agent), which the
Collateral Agent may incur in connection with (i) the preparation, negotiation,
execution, delivery, recordation, administration, amendment, waiver or other
modification or termination of this Agreement, (ii) the custody, preservation,
use or operation of, or the sale of, collection from, or other realization upon,
any Collateral, (iii) the exercise or enforcement of any of the rights of the
Collateral Agent hereunder, or (iv) the failure by Grantor to perform or observe
any of the provisions hereof.

 

 
15

--------------------------------------------------------------------------------

 

 

SECTION 9.     Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed (by certified mail,
first-class postage prepaid and return receipt requested), telecopied, e-mailed
or delivered, if to Grantor, to its address, or if to the Collateral Agent or
any Noteholder, to it at its respective address, each as set forth in Section
9(f) of the Securities Purchase Agreement; or as to any such Person, at such
other address as shall be designated by such Person in a written notice to all
other parties hereto complying as to delivery with the terms of this Section 9.
All such notices and other communications shall be effective (a) if sent by
certified mail, return receipt requested, when received or three Business Days
after deposited in the mails, whichever occurs first, (b) if telecopied or
e-mailed, when transmitted (during normal business hours) and confirmation is
received, and otherwise, the day after the notice or communication was
transmitted and confirmation is received, or (c) if delivered in person, upon
delivery.

 

SECTION 10.     Miscellaneous.

 

(a)     No amendment of any provision of this Agreement shall be effective
unless it is in writing and signed by Grantor and the Collateral Agent (and
approved by the Required Holders), and no waiver of any provision of this
Agreement, and no consent to any departure by Grantor therefrom, shall be
effective unless it is in writing and signed by Grantor and the Collateral Agent
(and approved by the Required Holders), and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. No amendment, modification or waiver of this Agreement shall be effective
to the extent that it (1) applies to fewer than all of the holders of Notes or
(2) imposes any obligation or liability on any holder of Notes without such
holder’s prior written consent (which may be granted or withheld in such
holder’s sole discretion).

 

(b)     No failure on the part of the Collateral Agent to exercise, and no delay
in exercising, any right reasonably hereunder or under any of the other
Transaction Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right reasonably preclude any other or further
exercise thereof or the exercise of any other right. The rights and remedies of
the Collateral Agent or any Noteholder provided herein and in the other
Transaction Documents are cumulative and are in addition to, and not exclusive
of, any rights or remedies provided by law. The rights of the Collateral Agent
or any Noteholder under any of the other Transaction Documents against any party
thereto are not conditional or contingent on any attempt by such Person to
exercise any of its rights under any of the other Transaction Documents against
such party or against any other Person, including but not limited to, Grantor.

 

(c)     Any provision of this Agreement that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

 

(d)     This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until Payment in Full
of the Obligations, and (ii) be binding on Grantor and all other Persons who
become bound as debtor to this Agreement in accordance with Section 9-203(d) of
the Code and shall inure, together with all rights and remedies of the
Collateral Agent and the Noteholders hereunder, to the benefit of the Collateral
Agent and the Noteholders and their respective permitted successors, transferees
and assigns. Without limiting the generality of clause (ii) of the immediately
preceding sentence, without notice to Grantor, the Collateral Agent and the
Noteholders may assign or otherwise transfer their rights and obligations under
this Agreement and any of the other Transaction Documents, to any other Person
and such other Person shall thereupon become vested with all of the benefits in
respect thereof granted to the Collateral Agent and the Noteholders herein or
otherwise. Upon any such assignment or transfer, all references in this
Agreement to the Collateral Agent or any such Noteholder shall mean the assignee
of the Collateral Agent or such Noteholder. None of the rights or obligations of
Grantor hereunder may be assigned or otherwise transferred without the prior
written consent of the Collateral Agent, and any such assignment or transfer
without such consent of the Collateral Agent shall be null and void.

 

 
16

--------------------------------------------------------------------------------

 

 

(e)         Upon the Payment in Full of the Obligations, (i) this Agreement and
the security interests created hereby shall terminate and all rights to the
Collateral shall revert to the Grantor that granted such security interests
hereunder, and (ii) the Collateral Agent will, upon Grantor’s request and at
Grantor’s expense, (A) return to Grantor such of the Collateral as shall not
have been sold or otherwise disposed of or applied pursuant to the terms hereof
and (B) execute and deliver to Grantor such documents as Grantor shall
reasonably request to evidence such termination, all without any representation,
warranty or recourse whatsoever.

 

(f)          Governing Law; Jurisdiction; Jury Trial.

 

(i)     All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.

 

(ii)     Grantor hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in The City of New York, Borough of Manhattan,
for the adjudication of any dispute hereunder or in connection herewith or under
any of the other Transaction Documents or with any transaction contemplated
hereby or thereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim, defense or objection that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under Section 9(f) of the Securities Purchase
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Nothing contained herein shall be deemed or operate to preclude the Collateral
Agent or the Noteholders from bringing suit or taking other legal action against
Grantor in any other jurisdiction to collect on Grantor’s obligations or to
enforce a judgment or other court ruling in favor of the Collateral Agent or a
Noteholder.

 

(iii)     WAIVER OF JURY TRIAL, ETC. GRANTOR IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR UNDER ANY OTHER TRANSACTION DOCUMENT OR IN CONNECTION WITH
OR ARISING OUT OF THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY OR THEREBY.

 

 
17

--------------------------------------------------------------------------------

 

 

(iv)     Grantor irrevocably and unconditionally waives any right it may have to
claim or recover in any legal action, suit or proceeding referred to in this
Section any special, exemplary, indirect, incidental, punitive or consequential
damages.

 

(g)          Section headings herein are included for convenience of reference
only and shall not constitute a part of this Agreement for any other purpose.

 

(h)          This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together constitute one and the same
Agreement. Delivery of any executed counterpart of a signature page of this
Agreement by pdf, facsimile or other electronic transmission shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

(i)          This Agreement shall continue to be effective or be reinstated, as
the case may be, if at any time any payment of any of the Obligations is
rescinded or must otherwise be returned by the Collateral Agent, any Noteholder
or any other Person (upon (i) the occurrence of any Insolvency Proceeding of
Grantor or (ii) otherwise, in all cases as though such payment had not been
made).

 

SECTION 11.     Material Non-Public Information. Upon receipt or delivery by
Grantor of any notice in accordance with the terms of this Agreement, unless
Grantor has in good faith determined that the matters relating to such notice do
not constitute material, non-public information relating to Grantor or any of
its Subsidiaries, Grantor shall within one (1) Business Day after any such
receipt or delivery publicly disclose such material, non-public information on a
Current Report on Form 8-K or otherwise. In the event that Grantor believes that
a notice contains material, non-public information relating to Grantor or any of
its Subsidiaries, Grantor shall so indicate to the Collateral Agent and any
applicable Noteholder contemporaneously with delivery of such notice, and in the
absence of any such indication, the Collateral Agent and each Noteholder shall
be allowed to presume that all matters relating to such notice do not constitute
material, non-public information relating to Grantor or its Subsidiaries.
Nothing contained in this Section 11 shall limit any obligations of Grantor, or
any rights of the Collateral Agent or any Noteholder, under Section 4(i) of the
Securities Purchase Agreement.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 
18

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Grantor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.

 

 

GRANTOR:

         

Helios and Matheson Analytics Inc.

 

 

By:      /s/Parthasarathy Krishnan

Name: Parthasarathy Krishnan

Title: Chief Executive Officer

 

ACCEPTED BY:

     

HUDSON BAY MASTER FUND LTD,
as Collateral Agent

 

By:     /s/ Yoav Roth 

Name: Yoav Roth
Title: Authorized Signatory

 

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE I

 

Legal Names; Organizational Identification Numbers;
States or Jurisdiction of Organization

 

 

Grantor’s Name

State of Organization

Federal
Employer I.D.

Organizational

I.D.

       

Helios and Matheson Analytics Inc. (the “Company”)

Delaware

13-3169913

4729562

 

Previous Changes of Name and Jurisdiction of Incorporation:

 

 

●

The Company was originally incorporated in the state of New York in February,
1983 under the name “The A Consulting Team, Inc.”

 

●

The Company changed its name from “The A Consulting Team, Inc.” to “Helios and
Matheson North America Inc.” in January 2007.

 

●

The Company changed its state of incorporation from New York to Delaware in
October, 2009.

 

●

The Company changed its name from “Helios and Matheson North America Inc.” to
“Helios and Matheson Information Technology Inc.” in May 2011.

 

●

The Company changed its name from “Helios and Matheson Information Technology
Inc.” to “Helios and Matheson Analytics Inc.” in May 2013.

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE II

 

 

Trade Names

 

“Helios and Matheson”

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE III

 

 

Locations

 

Grantor’s Name

Chief Executive

Office

Chief Place of

Business

Books and Records

Inventory,
Equipment, Etc.

Helios and Matheson Analytics Inc.

Empire State Building, 350 5th Avenue, New York, New York 10118

Empire State Building, 350 5th Avenue, New York, New York 10118

Empire State Building, 350 5th Avenue, New York, New York 10118

Empire State Building, 350 5th Avenue, New York, New York 10118

         

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE IV

 

 

Pledged Equity

 

 

 

The Company owns 100% membership interest of HNMY Zone Loan LLC.

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE V

 

 

Financing Statements

 

 

Grantor

Jurisdiction for Filing Financing Statement

   

Helios and Matheson Analytics Inc.

Delaware

 

 


--------------------------------------------------------------------------------

 

 

SCHEDULE VI

 

 

Permitted Liens

 

None.

 